DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 9, lines 2, 4: delete “given”, the term “given” does not add value to the claims and can cause confusion;
Claim 10, lines 2, 4: delete “given”;
Claim 11, lines 2, 4: delete “given”;
Claim 12, lines 2, 4: delete “given”;
Appropriate correction is required.





















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga (US 6,106,306).
Regarding claim 1: Koga teaches a connector assembly (Fig. 1) comprising: a first connector 23 including a first terminal on a bottom surface thereof (e.g. terminal seen on bottom surface 26b; see Fig. 1), and a first contact portion being a part of the first terminal (e.g. first contact portion located in sidewall 26a; see Fig. 1) and a projection portion 26c on a surface opposite to the bottom surface (see Fig. 1); and a second connector 25 including a second terminal 28 on a bottom surface thereof (see Fig. 1), and a second contact portion (at 28; Fig. 1) being a part of the second terminal (see Fig. 1), the second contact portion being configured to be electrically connected to the first contact portion (e.g. see Figs. 2-3 for both connectors mating with each other and creating an electrical and mechanical connection), and a groove portion 27b configured to receive the projection portion 26c (Figs. 2-3), on a surface opposite to the bottom surface (see Fig. 1), wherein at least a part of a surface of the projection portion is in intimate contact with a part of a surface of the groove portion (Figs. 2-3), and each of the first and second connectors is an integrally-molded product including an insulating member and a conductive member forming the first or second terminal (see Fig. 1 and Claim 11).  
Regarding claim 2: Koga teaches all the limitations of claim 1 and further teaches wherein each of the first 23 and second connectors 25 does not include a hole and a gap, which run from the bottom surface to the inside of the connector assembly (e.g. any potential holes and gaps are closed off and do not exist when the terminals are inserted into the insulative body, similar to the current application; see Fig. 1 of Koga).  
Regarding claim 3: Koga teaches all the limitations of claim 1 and further teaches wherein the projection portion 26c of the first connector 23 includes a press-fit portion (e.g. shape of projection), and the groove portion 27b of the second connector 25 includes a press-fit groove (e.g. shape of groove) configured to receive the press-fit portion (Figs. 2-3), 
Regarding claim 4: Koga teaches a connector assembly comprising: a first connector 23 including a first terminal on a bottom surface 26d thereof (e.g. terminal seen on bottom surface 26b; see Fig. 1), and a first contact portion being a part of the first terminal (e.g. first contact portion located in sidewall 26a; see Fig. 1) and a projection portion 26c on a surface opposite to the bottom surface (Fig. 1); and a second connector 25 including a second terminal 28 on a bottom surface thereof (Fig. 1), and a second contact portion (at 28; Fig. 1) being a part of the second terminal (Fig. 1), the second contact portion being configured to be electrically connected to the first contact portion (e.g. see Figs. 2-3 for both connectors mating with each other and creating an electrical and mechanical connection), and a groove portion 27b configured to receive the projection portion 26c (Figs. 2-3), on a surface opposite to the bottom surface (Fig. 1), wherein at least a part of a surface of the projection portion is in intimate contact with a part of a surface of the groove portion (see Figs. 2-3), and at least one of the first and second connectors includes a reinforcing member (e.g. reinforcing member connected to contacts and embedded within the housing; see Fig. 1).  
Regarding claim 5: Koga teaches all the limitations of claim 4 and further teaches wherein at least the first 23 or second connector 25 including the reinforcing member is an integrally-molded product including the reinforcing member, an insulating member, and a conductive member forming the first or second terminal (see Fig. 1 and Claim 11).  
Regarding claim 9: Koga teaches all the limitations of claim 1 and further teaches wherein 23 (see Fig. 1), and 25 (see Fig. 1).  
Regarding claim 10: Rejected for substantially the same reasons as claim 9;
Regarding claim 11: Koga teaches all the limitations of claim 1 and further teaches wherein 23 (Fig. 1), and 25 (Fig. 1).  
Regarding claim 12: Rejected for substantially the same reasons as claim 11;
Regarding claim 13: Koga teaches all the limitations of claim 9 and further teaches wherein on the bottom surface of the first connector 23, at least one of the first terminals is oriented in a second direction and the other first terminals are oriented in a direction different from the second direction (e.g. first terminals are oriented in a symmetrical/different manner; see Fig. 1), and on the bottom surface of the second connector 25, at least one of the second terminals is oriented in a second direction and the other second terminals are oriented in a direction different from the second direction (e.g. second terminals are oriented in a symmetrical/different manner; see Fig. 1).  
Regarding claim 14: Koga teaches all the limitations of claim 9 and further teaches wherein on the bottom surface of the first connector 23, at least one of the first terminals is oriented in a second direction orthogonal to the first direction and the other first terminals are oriented in a direction opposite to the second direction (e.g. the first terminals extend in a 90 degree manner and two first terminals are oriented opposite to each other; Fig. 1), and on the bottom surface of the second connector 25, at least one of the second terminals is oriented in a second direction orthogonal to the first direction and the other second terminals are oriented in a direction opposite to the second direction (see Fig. 1).  
Regarding claim 15: Rejected for substantially the same reasons as claim 14;
Regarding claim 16: Koga teaches all the limitations of claim 1 and further teaches an electronic apparatus including the connector assembly according to claim 1 (Col. 1, lines 40-45).

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (US 7,264,484).
Regarding claim 6: Takano teaches a connector assembly (Fig. 3) comprising: a first connector 50 including a first terminal 70 on a bottom surface thereof (Fig. 2A), and a first contact portion (at 70; Fig. 2A) being a part of the first terminal and a projection portion 91, 93 on a surface opposite to the bottom surface (see Fig. 3); and a second connector 10 including a second terminal 30 on a bottom surface thereof (Fig. 1A), and a second contact portion (at 21; Fig. 1A) being a part of the second terminal (Fig. 1A), the second contact portion being configured to be electrically connected to the first contact portion (Col. 8, lines 6-21), and a groove portion 35, 37 configured to receive the projection portion 91, 93, on a surface opposite to the bottom surface (Fig. 5B), wherein at least a part of a surface of the projection portion is in intimate contact with a part of a surface of the groove portion (see Fig. 5B), and at least one of the projection portion and the groove portion includes a storage portion 37b configured to store a liquid substance (e.g. the shape of the storage portion is such that it can store a liquid substance; see Fig. 3).  
Regarding claim 7: Koga teaches all the limitations of claim 6 and further teaches wherein each of the first and second connectors is an integrally-molded product including an insulating member and a conductive member forming the first or second terminal (see Figs. 1A-3).  
Regarding claim 8: Koga teaches all the limitations of claim 6 and further teaches wherein at least one of the first and second connectors includes a reinforcing member 61 (Fig. 2A).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focused on a pair of connectors wherein the insulative housing has features which interact with the mating connector in a male/female manner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833